Citation Nr: 1045376	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-31 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for salmonella poisoning.  

2.  Entitlement to service connection for elevated PSA.  

3.  Entitlement to service connection for prostatitis.  

4. Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.  

7.  Entitlement to service connection for residuals of laceration 
to the right ring finger.  

8.  Entitlement to service connection for residuals of left thumb 
trauma.    

9.  Entitlement to service connection for rash on chest 
(described as rosea-like), including under the provisions of 38 
C.F.R. § 3.317.  

10.  Entitlement to an initial compensable rating for 
degenerative joint disease, status post fracture, left elbow.  

11.  Entitlement to an initial compensable rating for status post 
avulsion fracture, dorsal base of distal phalanx, left ring 
finger.

12.  Entitlement to an initial compensable rating for dermatitis.  

13.  Entitlement to an initial compensable rating for 
chondromalacia, left knee.  

14.  Entitlement to an initial compensable rating for 
chondromalacia, right knee.  

15.  Entitlement to an initial compensable rating for lumbosacral 
strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active military service from January 1985 until 
his retirement in July 2006, and is a Persian Gulf War Veteran.  
Commendations and awards include a Southwest Asia Service Medal, 
a Global War on Terrorism Service Medal, and a Global War on 
Terrorism Expeditionary Medal. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In December 2006 jurisdiction was permanently transferred 
to the Denver RO.

In August 2010 the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in Denver, 
Colorado.  The transcript of the hearing is in the claims file.

The Veteran's appeal for service connection for a rash and a left 
shoulder disorder and his appeals for compensable ratings for his 
service-connected left elbow disability, status-post fracture of 
the left ring finger, dermatitis, bilateral knee chondromalacia, 
and lumbosacral spine disability, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At a Board hearing on the record in August 2010, the Veteran 
withdrew, prior to promulgation of a decision in the appeal, the 
claims of service connection for salmonella poisoning and 
elevated PSA.

2.  The Veteran does not have a currently diagnosed prostate 
disorder, left ankle disorder, right ankle disorder, residual of 
laceration to the right ring finger, or residual of left thumb 
trauma.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
service connection for salmonella poisoning and elevated PSA have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection of a prostate disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  The criteria for service connection of a right ankle disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  The criteria for service connection of a left ankle disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. § 3.303 
(2010).

5.  The criteria for service connection of residuals of 
laceration to the right ring finger have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. § 3.303 
(2010).

6.  The criteria for service connection of residuals of left 
thumb trauma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116 
(West 2002); 38 C.F.R. § 3.303 (2010)


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696, 1700-1701 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

On the claims of service connection decided herein, the RO 
provided pre-adjudication VCAA notice by letter dated in July 
2006.  This notice informed of the type of evidence needed to 
substantiate the claim of service connection, namely, evidence of 
an injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during service.  
The Veteran was also notified of how VA determines disability 
ratings and effective dates.

In addition, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal agencies 
and that he could submit other records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (pre-adjudication notice).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records (STRs) and private treatment records.  He was accorded a 
VA Compensation and Pension (C&P) examination and testified 
before the undersigned Acting Veterans Law Judge at a Board 
hearing regarding his claims.  

The Board notes that record suggests the existence of outstanding 
post-service treatment records.  At the hearing, however, the 
Veteran denied receiving any diagnoses related to any of the 
issues decided herein.  Furthermore, with respect to the claim of 
service connection for a prostate disorder, the Veteran testified 
that all examinations have been normal and that he has had no 
prostate symptoms.  Thus, the Board finds no prejudice results 
from deciding the claims without these records.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).  Thus, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant 
or by his authorized representative.  38 C.F.R. § 20.204.

During his August 2010 Board hearing before the undersigned 
Acting Veterans Law Judge, the Veteran, on the record, withdrew 
from appeal the claims of service connection for salmonella 
poisoning and elevated PSA.  

As there is no longer an allegation of error of fact or of law as 
to these claims, the Board does not have appellate jurisdiction 
over these matters and the appeals are dismissed.  38 U.S.C.A. 
§ 7105.

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 C.F.R. § 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 
3.303(b).Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  


Prostatitis

STRs include an April 2005 record which advises that an elevated 
PSA was found during an annual examination.  Diagnosis was 
prostatitis.  A biopsy of the prostate done around August 2005 
was benign.  There is no other service or post-service medical 
evidence of any complaints, diagnosis, or treatment for 
prostatitis or any other prostate disorder.

In July 2006 the Veteran underwent a pre-discharge C&P 
examination.  During the examination the Veteran denied any pain, 
discomfort, dysuria, hematuria, or nocturia.  Physical 
examination found the prostate to be of normal size, with no 
mass, nodule, or other abnormality.  Diagnosis was "history of 
acute prostatitis, treated in April 2005."

During his August 2010 Board hearing the Veteran testified that 
he had been reporting to his own personal proctologist every six 
months for examination of his prostate since service.  He 
testified that his only prostate discomfort was secondary to the 
prostate examinations themselves.  He added that his proctologist 
had advised him that his prostate was not enlarged or inflamed 
and that there was no need for another biopsy.

A disability may be service connected if the evidence of record 
reveals that the veteran currently has a disability that was 
chronic in service or, if not chronic, that the condition was 
noted in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

The lone episode of prostatitis during service is inadequate for 
a finding of chronicity.  There is also no evidence of any 
continuity of symptomatology, as there is no record, to include 
history, of any complaints, diagnosis, or treatment for a 
prostate disorder after service.  In fact, all prostate 
examinations since the April 2005 diagnosis of prostatitis, 
including biopsy results, have been negative, and the Veteran 
denies any symptomatology.  In the absence of any evidence of 
current disorder, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Veteran's claim for service connection 
for prostatitis must be denied.

Ankles 

STRs reflect treatment for a severe sprain in the left ankle and 
an inversion injury to the right ankle in 1990 and a right ankle 
sprain in July 2000.    

In July 2006 the Veteran underwent a pre-discharge C&P 
examination.  During the examination, the Veteran reported a 16 
to 17 year history of discomfort in the ankles.  He indicated 
that he tended to sprain his ankles while playing football in the 
late 1980s.  He reported that his current symptoms were stiffness 
and discomfort, primarily in the morning.  He denied heat, 
swelling, or redness.  After examination and review of X-ray 
images, the examiner diagnosed the Veteran with history of 
bilateral ankle sprain and injury.  The examiner stated that 
there was insufficient clinical evidence to establish a diagnosis 
of a specific abnormality involving either ankle.  

During his August 2010 Board hearing the Veteran testified that 
he had swelling, pain, and decreased range of motion of the 
ankles and that he wore an ankle brace that he had purchased 
himself.  He also reported popping of the left ankle.  He 
indicated that he had not been diagnosed with a disorder of the 
right or left ankle.  

After review of the evidence, the Board finds service connection 
is not warranted because the evidence does not establish the 
existence of a service connectable right or left ankle disorder.  
The Board acknowledges that the service records reflect treatment 
for sprains of the ankles and that the Veteran has competently 
reported symptoms including pain, swelling, and limitation of 
motion in the ankles.  However, except in circumstances not 
present here, service connection will not be granted for these 
symptoms alone.  Instead, there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez v. 
West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence 
does not reflect that such a diagnosis has been made: the post-
service medical evidence reveals no diagnosis of a right or left 
ankle disorder, and the Veteran has not contended that any 
diagnosis has been rendered.  As stated above, a current 
diagnosis is required for service connection to be warranted.  
See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  Thus, in the absence of 
a currently diagnosed, service-connectable disorder, service 
connection for a left ankle disorder and a right ankle disorder 
must be denied.  

Residuals of Laceration to the Right Ring Finger

STRS reflect treatment for a laceration to two fingers on the 
right hand in February 1997.  X-ray images were obtained, which 
revealed unremarkable findings for the fourth digit.  After 
examination, which revealed findings including no tendon or 
neurological involvement, the Veteran was assessed with a 
laceration of the right middle/ring finger.  

In July 2006, the Veteran underwent a pre-discharge C&P 
examination.  During the examination, the Veteran reported a 
history of soreness in the ring finger since an in-service 
trauma.  The Veteran denied swelling, heat, redness, or other 
associated symptoms.  After examination and review of X-ray 
images, the examiner diagnosed the Veteran with history of trauma 
to the 4th digit.  The examiner stated that there was 
insufficient clinical evidence to establish a diagnosis of a 
specific abnormality involving the ring finger.  

During his August 2010 Board hearing the Veteran testified that 
he had swelling of the right ring finger.  He indicated that he 
was not diagnosed with a disorder of the right ring finger.  

After review of the evidence, the Board finds service connection 
is not warranted because the evidence does not establish the 
existence of a service connectable residual of the in-service 
laceration to the right ring finger.  The Board acknowledges that 
the Veteran has competently reported swelling in the right ring 
finger.  However, except in circumstances not present here, 
service connection will not be granted for swelling alone.  
Instead, there must be a diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  In 
this case, the evidence does not reflect that such a diagnosis 
has been made: the post-service medical evidence reveals no 
diagnosis of a residual disorder of the right ring finger, and 
the Veteran has not contended that any diagnosis has been 
rendered.  As stated above, a current diagnosis is required for 
service connection to be warranted.  See also Degmetich v. Brown, 
104 F.3d at 1333.  Thus, in the absence of a currently diagnosed, 
service-connectable disorder, service connection must be denied.  

Residuals of Left Thumb Trauma

STRs reflect treatment for a hyperextension injury to the left 
thumb in October 1988.  An X-ray report reflects that images of 
the left thumb were within normal limits.  However, a 
contemporaneous treatment record reflects a finding of possible 
"avulsion ulnar side phalanx at [metacarpophalangeal joint."  
After examination, the Veteran was provided a splint and told to 
receive follow-up treatment in the orthopedic clinic.  The 
Veteran was seen at the orthopedic clinic the next day.  The 
associated record reflects a determination that X-ray images of 
the thumb were normal, and, after examination, the Veteran was 
diagnosed with muscle sprain and ecchymosis.  Two weeks later, 
the Veteran returned to the orthopedic clinic for a follow-up.  
At that time, the Veteran was determined to have full pain-free 
range of motion, full strength, and no tenderness.  He was 
assessed with resolved muscle sprain of the left thumb.  

In July 2006, the Veteran underwent a pre-discharge C&P 
examination.  During the examination, the Veteran reported a 
history of soreness at the base of the thumb since an in-service 
trauma.  Otherwise, he indicated that the in-service trauma had 
healed without significant sequelae.  After examination and 
review of X-ray images, the examiner diagnosed the Veteran with 
history of trauma to left thumb with no clinical abnormality or 
residual found on examination.

During his August 2010 Board hearing the Veteran testified that 
he had dislocations of the thumb since the in-service injury.  He 
also indicated that he had pain in the hand while driving and 
that his hands would lock when he held onto something for "a 
while."  He indicated that he was not diagnosed with a disorder 
of the left thumb.  

After review of the evidence, the Board finds service connection 
is not warranted because the evidence does not establish the 
existence of a service connectable residual of the in-service 
trauma to the left thumb.  The Board acknowledges that the 
Veteran has competently reported locking and dislocation in the 
thumb.  Service connection will not be granted for these symptoms 
alone, however.  Instead, there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez, 13 
Vet. App. at 285 (1999).  In this case, the evidence does not 
reflect that such a diagnosis has been made: the post-service 
medical evidence reveals no diagnosis of a chronic residual of 
the left thumb, and the Veteran has not contended that any 
diagnosis has been rendered.  As stated above, a current 
diagnosis is required for service connection to be warranted.  
See also Degmetich v. Brown, 104 F.3d at 1333.  Thus, in the 
absence of a currently diagnosed, service-connectable disorder, 
service connection must be denied.  


ORDER

The appeal concerning entitlement to service connection for 
salmonella poisoning is dismissed.

The appeal concerning entitlement to service connection for 
elevated PSA is dismissed.

Service connection for prostatitis is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.  

Service connection for residuals of laceration to the right ring 
finger is denied.  

Service connection for residuals of trauma to the left thumb is 
denied.


REMAND

In October 2006, the Veteran was granted service connection for a 
left elbow disability, status-post fracture of the left ring 
finger, bilateral knee chondromalacia, and lumbosacral strain, 
and assigned a noncompensable evaluation for each disability 
based on July 2006 examination findings of little or no symptoms.  

During his August 2010 Board hearing the Veteran testified that 
his service-connected left elbow, status-post fracture of the 
left ring finger, bilateral knee chondromalacia, and lumbosacral 
strain disabilities have worsened since the 2006 examination.  He 
specifically testified that he has pain, swelling, and functional 
limitation/reduced motion of his left finger, left elbow, knees, 
and lower back.  As there is evidence of a change in 
symptomatology, the Veteran should be accorded a new examination 
in order to determine the current severity of his service-
connected left elbow, status-post fracture of the left ring 
finger, bilateral knee, and lumbosacral spine disabilities.  38 
C.F.R. § 3.327.

The Veteran also indicated that his skin conditions, which he 
described as rash and loss of skin pigmentation, had recurred and 
worsened since the last examination.  It is unclear from the 
transcript whether the Veteran was alleging that his service-
connected dermatitis (as opposed to the non-service connected 
rash) had worsened since the last examination.  Due to the 
ambiguity presented in the record and the age of the last 
examination, however, and in light of the Veteran's history of a 
recurrence of his rosea-like symptoms, a new examination is 
warranted to determine the nature, extent, and likely etiology of 
the Veteran's skin disorders.  
 
Another examination is also warranted for the claimed left 
shoulder condition.  The Board acknowledges that the post-service 
evidence does not reflect a current diagnosis.  However, based on 
the Veteran's history of persistent problems since service, the 
March 2006 finding (reported on the X-ray report) that a magnetic 
resonance imaging (MRI) or computerized tomography (CT) scan 
might be considered if the Veteran had persistent symptoms, and 
the absence of a subsequent MRI or CT scan (or explanation for 
why such a test was not warranted), the Board finds another 
examination is merited to determine whether the Veteran has a 
left shoulder disorder which onset in service or is causally 
related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate 
examination(s) with regard to his claim for 
service connection for a left shoulder 
disorder and compensable evaluations for a 
left elbow disability, status-post fracture of 
the left ring finger, right and left knee 
chondromalacia, and lumbosacral strain.  The 
claims file must be made available to, and 
reviewed by, the examiner.  All indicated 
tests must be performed, and all findings 
(including MRIs where appropriate) reported in 
detail.  

Regarding the claim of service connection for 
a left shoulder disorder, the examiner should 
provide an opinion as to whether the Veteran 
has a current left shoulder disorder.  For any 
diagnosed disorder, the examiner should state 
whether it is at least as likely as not that 
the disorder onset in service or is causally 
related to service.  A rationale should be 
provided for any opinion expressed, to include 
an opinion that the Veteran does not have a 
current disorder.  

Regarding the claims for compensable ratings 
for a left elbow disability, status-post 
fracture of the left ring finger, bilateral 
knee chondromalacia, and lumbosacral strain, 
range of motion testing should be performed 
and the results recorded, and the examiner 
should state whether there is additional loss 
of motion due to pain, weakened movement, 
excess fatigability or incoordination.  
Additionally, with regard to the back 
examination, the examiner should identify any 
associated neurological deficits.  

2.  Afford the Veteran an appropriate 
examination with regard to the reported skin 
disorders.  All indicated tests should be 
performed, and all findings reported in 
detail.  NOTE:  This examination should be 
done when the skin rash is symptomatic; so the 
Veteran should be advised, and the appointment 
scheduled, accordingly.  

With regard to the service-connected 
dermatitis, the examiner should identify the 
parts of the body affected by the dermatitis 
and should specify the percent of the entire 
body that is involved and the percent of 
exposed areas affected, if any.  

For any other diagnosed skin condition, the 
examiner is requested to state the likely 
etiology of the condition.  Specifically, the 
examiner should state whether it is at least 
as likely as not that the condition onset in 
service or is causally related to service, to 
include the reported in-service chemical 
exposure.  A rationale for any opinion 
expressed should be provided.  

3.  After completion of all of the above, 
readjudicate the Veteran's claims.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board for 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


